UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4616


ANTHONY CHATANE WHITE,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Henry M. Herlong, Jr., Senior District Judge. (8:04-cr-00632-HMH-1)


Submitted: March 14, 2019                                         Decided: March 21, 2019


Before GREGORY, Chief Judge, and MOTZ and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin T. Stepp, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Greenville, South Carolina, for Appellant. Elizabeth Jeanne
Howard, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       The district court revoked Anthony Chatane White’s supervised release and

sentenced him to 24 months’ imprisonment. White appeals. His counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting that there are no

meritorious issues for appeal, but questioning whether White’s sentence is unreasonable

due to the district court’s failure to explain its reasons for the sentence. White was

advised of his right to file a pro se supplemental brief, but he has not done so. We affirm.

       A district court must adequately explain a revocation sentence, whether the

sentence is above, below, or within the policy statement range. See United States v.

Thompson, 595 F.3d 544, 547 (4th Cir. 2010). But when a defendant objects to an

inadequate explanation for the first time on appeal, we review the sentence for plain

error. See United States v. Webb, 738 F.3d 638, 640-41 (4th Cir. 2013).

       White’s sentence was within the statutory maximum and the policy statement

range of 21 to 27 months’ imprisonment, based on his Grade B violations of supervised

release and his category VI criminal history. See U.S. Sentencing Guidelines Manual

§ 7B1.4, p.s. (2016). Our review is for plain error because White failed to preserve any

objection to the district court’s explanation. To establish plain error, White must show

“(1) that the district court erred, (2) that the error is clear or obvious, and (3) that the error

affected his substantial rights, meaning that it affected the outcome of the district court

proceedings.” Webb, 738 F.3d at 640-41 (internal quotation marks omitted). On plain

error review the defendant bears the burden of showing each element of the standard.

United States v. Cowden, 882 F.3d 464, 475 (4th Cir. 2018).

                                                2
       Even if we assume the district court erred by failing to explain its sentence, the

record does not support a finding of plain error.       White’s within-range sentence is

presumptively reasonable, United States v. Padgett, 788 F.3d 370, 373 (4th Cir. 2015),

and White did not argue in the district court for a different sentence. See United States v.

Lynn, 592 F.3d 572, 580 (4th Cir. 2010). *

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm the judgment of the

district court. This court requires that counsel inform White, in writing, of the right to

petition the Supreme Court of the United States for further review. If White requests that

a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on White.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED



       *
          We note that the district court’s judgment includes a finding that White
committed a Grade C violation for failure to attend required counseling, despite the fact
that the court interrupted White mid-argument to state that it would “rule in [his] favor on
that,” and later said it had “already ruled” that it would “not hold[] that against him.”
Though we must affirm because there is no indication that any error affected the court’s
revocation sentence or White’s substantial rights, we note that the district court “may at
any time correct a clerical error in a judgment.” Fed. R. Crim. P. 36.


                                             3